R. W. WALKER, J.
The breaches assigned do not show that the contract of the defendants has been broken in any particular. The condition of the bond was, that “if said Davis shall well and truly do and perform all such matters and things as may be required of him in the premises, and pay all such costs and damages as may be recovered against him for the wrongful suing out of said injunction, then this bond to be void.” The complaint does not show that any matter or thing was required of Davis in the premises, which he had failed to perform; nor does it aver that a judgment had been recovered against him for wrongfully suing out the injunction, and that he had failed to satisfy the same. As the complaint did not state a cause of action, the demurrer was properly sustained. — See Garrett & Hill v. Logan, 19 Ala. 344, 346 ; Davis v. Gully, *982 Dev. & Batt, 360; Watts v. Shepherd, 2 Ala. 425 Barnes v. Peck, 1 Porter, 187; Sledge v. Lee, 19 Geo. 411.
Judgment affirmed.
A. J. Walker, C. J., not sitting.